                        Case 5:16-cv-00622-BKS-DEP Document 96 Filed 05/13/19 Page 1 of 4



                                                  U.S. DISTRICT COURT
                                        FOR THE NORTHERN DISTRICT OF NEW YORK

Case Name & No.:      ELIJAH JOHNSON V. CITY OF SYRACUSE, ET AL.,
                      5:16-cv-622 (BKS/DEP)

Date of Trial: June 12, 2019

PRESIDING JUDGE: Hon. Brenda K. Sannes

( ) Plaintiff   (X) Defendant        ( ) Court

 Exhibit Number     Marked for                   Admitted in   Remarks     Witness          Exhibit Description
                    Identification               Evidence
 D-1                                                                                        Map of area where parties
                                                                                            occurred
 D-2                                                                                        Selected photographs taken
                                                                                            by SPD to be labeled D-
                                                                                            2(a), 2(b), etc.
 D-3                                                                                        DCJS Use of Force
                                                                                            Manual
 D-4                                                                                        Disc containing Onondaga
                                                                                            County radio data from
                                                                                            July 5-6, 2014
 D-5                                                                                        Computer Aided Dispatch
                                                                                            (CAD) notes from July 5-
                                                                                            6, 2014
 D-6                                                                                        DR Summary (DR 14-
                                                                                            335189)
 D-7                                                                                        Booking video (redacted
                                                                                            for sound at 00:47-00:55)
 D-8                                                                                        Use of Force Model


{H3626202.1}
               Case 5:16-cv-00622-BKS-DEP Document 96 Filed 05/13/19 Page 2 of 4



 D-9                                                                               SPD training materials



 D-10                                                                              Mauro Police Report
                                                                                   (DR 14-335189)


 D-11                                                                              Quonce Report
                                                                                   (DR 14-335189)


 D-12                                                                              LaShomb Report
                                                                                   (DR 14-335189)

 D-13                                                                              Gunsalus Police Report
                                                                                   (DR 14-335189)

 D-14                                                                              Kelley Police Report (DR
                                                                                   XX-XXXXXXX

 D-15                                                                              Certified Certificate of
                                                                                   Disposition re: rioting and
                                                                                   trespassing (redacted)
 D-16                                                                              Certified Certificate of
                                                                                   Disposition re: harassment
                                                                                   (redacted)

 D-17                                                                              Misdemeanor Criminal
                                                                                   Information re: rioting




{H3626202.1}
                          Case 5:16-cv-00622-BKS-DEP Document 96 Filed 05/13/19 Page 3 of 4



 D-18                                                                                                             Violation Criminal
                                                                                                                  Information re: trespassing


 D-19                                                                                                             Violation Criminal
                                                                                                                  Information re: harassment


 D-20                                                                                                             Transcript from plea
                                                                                                                  allocution related to
                                                                                                                  harassment charge

 D-21                                                                                                             Online complaint sent
                                                                                                                  7/6/14


 D-22                                                                                                             Plaintiff’s apology letter



 D-23                                                                                                             Social media posts to be
                                                                                                                  labeled D-21(a), 21(b), etc.


 D-24                                                                                                             Impound Report



 D-25                                                                                                             Memo from Ralph
                                                                                                                  Bowering to Captain
                                                                                                                  Galvin dated 7/26/14


1.      Defendant reserve the right to supplement this Exhibit list with additional exhibits as needed and depending on the evidence
        offered by Plaintiff at trial.


{H3626202.1}
                          Case 5:16-cv-00622-BKS-DEP Document 96 Filed 05/13/19 Page 4 of 4



2.      This exhibit list does not include impeachment exhibits.

        DATED: May 13, 2019                                           Respectfully submitted,
               Syracuse, New York
                                                                      OFFICE OF THE CORPORATION COUNSEL
                                                                      OF THE CITY OF SYRACUSE
                                                                      Attorney for Defendants
                                                                      CHRISTINA F. DeJOSEPH, ESQ.
                                                                      Bar Roll No.: 514784
                                                                      300 City Hall
                                                                      Syracuse, New York 13202
                                                                      Tel: (315) 448-8400
                                                                      Fax: (315) 448-8381
                                                                      cdejoseph@syrgov.net




{H3626202.1}
